DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6, 8-12 are amended, claim 7 is cancelled, and claim 22 is new due to Applicant's replies dated 11/07/2022 and 11/29/2022.  Claims 1, 3-6, and 8-22 are pending.

Response to Amendment
The rejection of claims 1, 3-9, 13-15, and 17-21 under 35 U.S.C. 102(a)(1) as being anticipated by Knunyants, I. L., and S. M. Igumnov. "β-Diketones containing perfluoroisopropyl and perfluoro-tert-butyl groups." Bulletin of the Academy of Sciences of the USSR, Division of chemical science 31.1 (1982): 192-194. (“Knunyants”) is overcome due to the Applicant’s amendments dated 11/07/2022 and 11/29/2022. The rejection is withdrawn. 
The rejection of claims 1, 3-9, 13-15, 17, and 19-21 under 35 U.S.C. 103 as being unpatentable over Akira (English translation of WO 2011024977 obtained by Global Dossier) in view Takeda (US 2012/0153273 A1) is overcome due to the Applicant’s amendments dated 11/07/2022 and 11/29/2022. The rejection is withdrawn. 
The rejection of claims 10 and 12 under 35 U.S.C. 103 as being unpatentable over Akira in view of Takeda and Kim et al EP 2085450 A1 (“Kim”) is overcome due to the Applicant’s amendments dated 11/07/2022 and 11/29/2022. The rejection is withdrawn.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Akira in view of Takeda and “Deuteration isotope effect on nonradiative transition of fac-tris (2-phenylpyridinato) iridium (III) complexes by Abe et al (“Abe”) is overcome due to the Applicant’s amendments dated 11/07/2022 and 11/29/2022. The rejection is withdrawn. 
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Akira in view of Takeda and Hatwar et al. US 2010/0288362 A1 (“Hatwar”) is overcome due to the Applicant’s amendments dated 11/07/2022 and 11/29/2022. The rejection is withdrawn.
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Akira in view of Takeda and Kai et al. US 2010/0187977 A1 (“Kai”) is overcome due to the Applicant’s amendments dated 11/07/2022 and 11/29/2022. The rejection is withdrawn.
However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 23-34 of the replies dated 11/07/2022 and 11/29/2022 with respect to the rejections over Akira (English translation of WO 2011024977 obtained by Global Dossier) as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.
Insofar as the arguments apply to the new grounds of rejection below, Applicant’s arguments on pages 23-34 of the replies dated 11/07/2022 and 11/29/2022 with respect to the rejection of claims 1, 3-6, and 8-22 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant disagrees with the Examiner’s position that a comparison to the closest prior art has not been made. Applicant first makes the argument that the only difference in terms of device structure between Comparative Example 4 and Example 1 or 2 of the present application is the light-emitting material used in the light-emitting layer (EML). Comparative Example 4 uses Compound D and Examples 1 or 2 use Compounds Ir(La74)(Lb201)2 and Ir(La75)(Lb201)2 as their respective light-emitting material. Accordingly, Applicant argues it is clear that the change in device performance of Comparative Example 4 relative to Example 1 is entirely due to the use of compound D instead of Ir(La74)(Lb201)2.

    PNG
    media_image1.png
    274
    373
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    234
    373
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    221
    366
    media_image3.png
    Greyscale

Applicant argues that the comparison of Comparative Example 4 relative to Examples 1 and 2 reasonably demonstrate the unexpected effect of the instant metal complexes over Akira’s metal complexes.
Examiner's response –As Compound D comprises only one carbon atom on the alkyl group in the location of R1, it is not commensurate in scope with the claims. Additionally, as the new grounds of rejection uses Boudreault and not Akira, it is unclear whether the instant compounds exhibit unexpected results over the prior art. 
The device examples of the Declaration filed 11/23/2021 and the instant specification comprise different device structure and materials than the devices of Boudreault.
Boudreault teaches devices having the following structure and materials (¶ [0074]-[0075]):
Anode: ITO
Hole injection layer: HAT-CN
Hole transport layer: NPD
Light emitting layer: inventive compound, Compound SD and BAlQ (ratio 3%:9%:88%)
Hole blocking layer: BAlQ
Electron transport layer: ALQ3
Electron injection layer: LiF
Cathode: LiF/Al

    PNG
    media_image4.png
    212
    236
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    148
    382
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    176
    294
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    235
    271
    media_image7.png
    Greyscale

The instant devices of the Declaration filed 11/23/2021 and the specification includes the following (instant ¶ [00116]-[00119]):
Substrate: glass
Anode: ITO
Hole injection layer: Compound HI
Hole transporting layer: Compound HT
Electron blocking layer: Compound EB
Emitting layer: Compound RH and dopant (ratio of 95:5)
Hole blocking layer: Compound HB
Electron transport layer: Liq
Cathode: Al

    PNG
    media_image8.png
    233
    97
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    233
    97
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    18
    17
    media_image9.png
    Greyscale


    PNG
    media_image9.png
    18
    17
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    18
    17
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    18
    17
    media_image9.png
    Greyscale

As shown above, the devices of the Declaration and the instant specification contain both a different layer structure and different layer materials as compared to the device of Boudreault. Applicant has not provided explanation regarding this difference. It is unclear if the device comprising the same structure and materials of Boudreault would obtain the results as discussed by Applicant.
As the devices of Applicant and the devices of Boudreault comprise different structure and materials, a comparison is not being made to the closest prior art. Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required. MPEP 716.02(e).
Applicant's argument –Applicant argues that the instant compounds Ir(La74)(Lb201)2 and Ir(La75)(Lb201)2 show fluorine contents of 9.53% and 17.48%. Applicant argues that due to the teachings of Takeda, Example 1 should have increased efficiency compared to Example 2 due to the higher fluorine content. As Example 1 and Example 2 have the same efficiency, this is completely away from the teachings of Takeda.
Examiner's response –Takeda teaches it is more preferable to have a fluorine content in the range of 10% to 35% (¶ [0065]). However, the benefits of fluorination are obtained in the range of 7% to 50% (¶ [0065]). Accordingly, as both Examples 1 and 2 comprise compounds having a fluorine content within the range taught by Takeda and both examples have good efficiency, this is not teaching away from Takeda.
Applicant's argument –Applicant argues it is clear that Takeda’s teachings of increasing fluorine content are only applicable to the metal complexes with specific imidazole-containing polycyclic ligand structures. Applicant argues that as the polycyclic structural ligand of Takeda differs from the structure of the formula of the amended claim 1, there is no basis for one skilled in the art to combine Takeda with another reference as the combination completely deviates from the teachings of Takeda. 
Examiner's response –Takeda teaches the benefits of fluorination applies in general to metal complexes, and is not limited to the specific metal complexes taught by Takeda (¶ [0058]-[0059]). For example, Takeda teaches in general, it is well known that introducing fluorine to a ligand of a metal complex changes the light emission wavelength (¶ [0059]). Takeda clarifies that the introduction of fluorine additionally allows for improved luminous efficiency, as shown by their invention (¶ [0059]). Accordingly, one of ordinary skill in the art would expect a fluorinated metal complex (regardless of structure) to show improved luminous efficiency, as taught by Takeda.
Applicant's argument –Applicant argues that Takeda only teaches the beneficial effects of a specific range of fluorine content in the entire metal complex and does not disclose any teaching that would directly guide one skilled in the art to improve the fluorine content in a particular diketone ligand.
Examiner's response –While Takeda fails to specifically teach a diketone ligand comprising fluorine substituents as claimed in the Formula 1, one of ordinary skill in the art would have been motivated to select particular locations on the ligand to fluorinate in order to obtain the benefits taught by Takeda. 
For example, as discussed in greater detail in the rejection below, Boudreault (US 2015/0001472 A1) teaches Compound 346 comprising the ligands below (¶ [0043] and pgs. 6 and 16).

    PNG
    media_image10.png
    183
    188
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    218
    153
    media_image11.png
    Greyscale

While the compounds of Boudreault fail to include fluorine group, Boudreault does teach substituents may be provided on the ligand L1 (¶ [0036]).
Takeda teaches the introduction of fluorine into a ligand of a metal complex allows for the control of light emission wavelength, improved luminous efficiency, and shortened sublimation purification time (abstract and ¶ [0058]-[0059]). Particularly, it is preferable to provide fluorine atoms in only the ancillary ligand due to easier synthesis (¶ [0066]).
Takeda teaches the content of the fluorine atom of the phosphorescent metal complex is most preferably 10% by mass to 35% mass, as a low content may not result in luminous efficiency and an excessively high content deteriorates the color hue (¶ [0061] and [0065]). 
Additionally, as seen in Device 4 and Comparative Device 3 (comprising compound 6 and compound ref-4, respectively), replacing a CH3 group with a CF3 group and thereby increasing the fluorine content of a metal complex from 0% to 16.5% significantly improves the durability of the device (Table 1 on pg. 62, Table 2 on pg. 63, compounds on pg. 58).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to introduce fluorine into the ancillary ligand LA3 by replacing CH3 groups with CF3 groups, wherein the compounds comprise a fluorine content of 10% to 35%, based on the teaching of Takeda.  The motivation for doing so would have been to obtain control of light emission wavelength, improve luminous efficiency and durability, shorten sublimation purification time, and have easier synthesis as taught by Takeda.

    PNG
    media_image12.png
    190
    318
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    195
    326
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide four CF3 groups, bringing the fluorine content to 19%, because it would have been choosing a fluorine content of between 10% to 35%. Additionally, it would have been obvious to one of ordinary skill to provide the four CF3 in the locations circled below, because it would have been choosing four out of five possible CH3 groups to replace.

    PNG
    media_image14.png
    218
    153
    media_image14.png
    Greyscale

These would have been choices from a finite number of identified, predictable solutions of a compound useful as the compound in the organic layer of the organic light emitting device of Boudreault in view of Takeda and possessing the benefits taught by Boudreault and Takeda.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising fluorine contents within the range taught by Takeda and produce additional compound comprising CF3 in alternative locations having the benefits taught by Takeda in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 5-6 recite “Lb and Lc can be the same of different” instead of “Lb and Lc can be the same or different”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault (US 2015/0001472 A1) in view of Takeda (US 2012/0153273 A1).
Regarding claims 1, 3-4, 6, 8-14, and 21-22, Boudreault teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the layer (¶ [0045]). The organic layer comprises a compound having a novel ancillary ligand that is a first ligand L1 having the formula below (¶ [0015], [0035], and [0045]). The organic layer can be an emissive layer and the compound can be an emissive dopant (¶ [0048]). Incorporation of these ligands narrow the emission spectrum, decrease evaporation temperature, and improve device efficiency (¶  [0035]).

    PNG
    media_image15.png
    167
    119
    media_image15.png
    Greyscale

Such compounds having a first ligand L1 are listed in Table 1 (¶ [0043]). For example, Compound 346 has the structure of M(LA3)(LQ80)2, wherein ligands LA3 and LQ80 are shown below and M is Ir (¶ [0037], [0043] and pgs. 6 and 16).

    PNG
    media_image16.png
    182
    188
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    218
    153
    media_image17.png
    Greyscale


While the compounds of Boudreault fail to include fluorine group, Boudreault does teach substituents may be provided on the ligand L1 (¶ [0036]).
In the analogous art of organic electroluminescence devices, Takeda teaches the introduction of fluorine into a ligand of a metal complex allows for the control of light emission wavelength, improved luminous efficiency, and shortened sublimation purification time (abstract and ¶ [0058]-[0059]). Particularly, it is preferable to provide fluorine atoms in only the ancillary ligand due to easier synthesis (¶ [0066]).
Takeda teaches the content of the fluorine atom of the phosphorescent metal complex is most preferably 10% by mass to 35% mass, as a low content may not result in luminous efficiency and an excessively high content deteriorates the color hue (¶ [0061] and [0065]). 
Additionally, as seen in Device 4 and Comparative Device 3 (comprising compound 6 and compound ref-4, respectively), replacing a CH3 group with a CF3 group and thereby increasing the fluorine content of a metal complex from 0% to 16.5% significantly improves the durability of the device (Table 1 on pg. 62, Table 2 on pg. 63, compounds on pg. 58).

    PNG
    media_image12.png
    190
    318
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    195
    326
    media_image13.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to introduce fluorine into the ancillary ligand L1 (ligand LA3) by replacing CH3 groups with CF3 groups, wherein the compounds comprise a fluorine content of 10% to 35%, based on the teaching of Takeda.  The motivation for doing so would have been to obtain control of light emission wavelength, improve luminous efficiency and durability, shorten sublimation purification time, and have easier synthesis as taught by Takeda.
While Boudreault in view of Takeda fail to teach how many CF3 groups to provide and where to provide them on Compound 346, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide four CF3 groups on the compound, bringing the fluorine content to 19%, because it would have been choosing a fluorine content of between 10% to 35%. Additionally, it would have been obvious to one of ordinary skill to provide the four CF3 in the locations circled below, because it would have been choosing four out of five possible CH3 groups to replace.

    PNG
    media_image18.png
    218
    153
    media_image18.png
    Greyscale

These would have been choices from a finite number of identified, predictable solutions of a compound useful as the compound in the organic layer of the organic light emitting device of Boudreault in view of Takeda and possessing the benefits taught by Boudreault and Takeda.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising fluorine contents within the range taught by Takeda and produce additional compound comprising CF3 in alternative locations having the benefits taught by Takeda in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The resulting modified ligand LA3 has the structure below.

    PNG
    media_image19.png
    231
    170
    media_image19.png
    Greyscale

The modified Compound 346 has the formula of Ir(La)1(Lb)2, wherein q is 0 and thus Lc is not required to be present (claims 3 and 8).
Per claims 1, 4, 6, and 21, the partial structure LA3 of the modified Compound 346 reads on the claimed Formula 1 and claimed ligand La wherein:
C1, C2, and C3 are carbon atoms; and
R1, R2, R4, and R5 are each fluorine-substituted alkyl groups having 2 carbon atoms, R3 and R6 are each hydrogen atoms, and R7 is an unsubstituted alkyl group having 1 carbon atom.
As discussed above, the modified Compound 346 comprises the ligand LQ80 having the structure below.

    PNG
    media_image10.png
    183
    188
    media_image10.png
    Greyscale

Per claims 1 and 22, the partial structure LQ80 reads on the structure of claim 1 wherein:
Ra and Rb represent tetra substitutions;
Two adjacent Ra substitutions represent two hydrogen atoms and two adjacent Ra substitutions represent alkenyl groups having 2 carbon atoms each joined to form a ring; and
Rb represents hydrogen.
Per claims 9-10 and 12, the modified ligand LA3 reads on the claimed ligand La152 and the ligand LQ80 reads on the claimed ligand La133.
Per claim 11, Boudreault teaches R1-R4 may be partially or fully deuterated (¶ [0038]).
Regarding claim 5, Boudreault in view of Takeda teach the modified Compound 346 of claim 1, as described above. 
While the modified Compound 346 fails to comprise hydrogen in the location of the claimed R7, Boudreault does teach R5 may be hydrogen (¶ [0036]).
Therefore, given the general formula and teachings of Boudreault, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the CH3 with hydrogen in the location of R5, because Boudreault teaches the variable may suitably be selected as R5.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the compound in the organic layer of the organic light emitting device of Boudreault in view of Takeda and possess the benefits taught by Boudreault and Takeda.  See MPEP 2143.I.(B).
The resulting compound reads on the limitation wherein R7 is hydrogen.
Regarding claim 15, Boudreault in view of Takeda teach the modified Compound 346 of claim 1, as described above. 
While Boudreault fails to teach the emitting color of the modified Compound 346, Boudreault does teach another exemplary compound (Compound 8) has CIE x and CIE y values consistent with red emission1. Additionally, the presence of alkylated side chains which contain at least one fluorine atom provides a fine tuning of the color of the metal complex mostly as a slight red shift2.
Furthermore, the instant specification recites that in one embodiment, a device comprising a metal complex comprising a ligand La with the formula of claim 1 emits red light (¶ [0089]-[0096]). Such a compound may be Ir(La152)1(Lb133)2 (¶ [0084]-[0086]), wherein La152 and Lb133 are identical to the modified ligand LA3 and ligand LQ80 of Boudreault in view of Takeda. Since Boudreault in view of Takeda teaches a device comprising the modified Compound 346, the same structure as disclosed by the Applicant, red light emission is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Regarding claim 17 and 19, Boudreault in view of Takeda teach the organic light emitting element of claim 13, as described above. 
While Boudreault fails to teach a specific example of a device including the modified Compound 346 and a host comprising the claimed groups, Boudreault teaches the organic layer can include a host that may be selected from the group consisting of carbazole, dibenzothiophene, dibenzofuran, azacarbazole, aza-dibenzothiophene, and aza-dibenzofuran (¶ [0050]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host in the organic layer of the organic light emitting device of Boudreault in view of Takeda, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a host material including the group listed above, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the organic layer of the organic light emitting device of Boudreault and possessing the benefits taught by Boudreault.  One of ordinary skill in the art would have been motivated to produce additional elements comprising hosts having the benefits taught by Boudreault in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Regarding claim 18, Boudreault in view of Takeda teach the organic light emitting device of claim 17, as described above. 
While Boudreault fails to teach a specific example of a device including the modified Compound 346 and a donor-acceptor host, Boudreault does teach host materials listed in Table 2 are suitable for use in the organic light emitting device (¶ [0072]). In Table 2, Boudreault teaches the compound below is a donor acceptor type molecule that is suitable as a phosphorescent OLED host material (pgs. 46 and 49).

    PNG
    media_image20.png
    230
    293
    media_image20.png
    Greyscale

Therefore, given the general formula and teachings of Boudreault, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the host compound with the donor-acceptor type molecule above, because Boudreault teaches the variable may suitably be selected as the host material.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the host compound in the organic layer of the organic light emitting device of Boudreault in view of Takeda and possess the benefits taught by Boudreault and Takeda.  See MPEP 2143.I.(B).
Regarding claim 20, Boudreault in view of Takeda teach the compound of claim 1, as described above. 
While Boudreault fails to teach a formulation comprising the modified Compound 346, Boudreault does teach a formulation comprising the first ligand L1 (¶ [0051]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide a formulation including the modified Compound 346, because one of ordinary skill in the art would reasonably have expected the elements of the formulation and the modified Compound 346 to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreault (US 2015/0001472 A1) in view of Takeda (US 2012/0153273 A1), as applied to claim 13 above, and further in view of Hatwar (US 2010/0288362 A1).
Regarding claim 16, Boudreault in view of Takeda teach the organic light emitting element of claim 13, as described above.
While the modified Compound 346 emits red light (as described above) and is a phosphorescent compound (¶ [0017]), Boudreault fails to teach the organic light emitting device comprising the Compound 346 emits white light. 
Hatwar teaches an electronic device, which may be a Tandem OLED (see figure 3), which emits white light.
Hatwar teaches that combinations of fluorescent and phosphorescent emitting materials can be used to produce white light (¶ [0101]). Hatwar teaches that to produce a white light emitting device, ideally the device would comprise a blue fluorescent emitter and proper proportions of a green and red phosphorescent emitter or other color combinations suitable to make white emission (¶ [0101]). 
Although Hatwar does not specifically teach the claimed compound, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention that a device comprising the claimed, red emitter of Boudreault in view of Takeda could be incorporated into a tandem OLED in order to produce a device which emits white light, commensurate in scope with the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 CIE 1931 color space, Wikipedia, 2022. See CIE x and CIE y chart on pg. 10.
        2¶ [0082] of US 2016/0104848 A1.